qwhuqdo cid 5hyhqxh cid 6huylfh ’hsduwphqw cid ri cid wkh cid 7uhdvxu index no number release date taxpayer dear dvklqjwrq cid cid ’ cid cid cid cid cid cid person to contact telephone number refer reply to cc intl b1 plr-118585-99 date date this responds to your letter dated date as supplemented by your letter dated date you request a ruling that premiums received by taxpayer on policies of insurance or reinsurance of united_states_risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code_of_1986 the ruling contained in this letter is predicated upon facts and representations submitted by or on behalf of taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the above material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process taxpayer an insurance_company which was created in is a resident of france and seeks to qualify for benefits under the united states-france income_tax convention on the basis of article a under this article a resident of a contracting state will be entitled to all the benefits of the convention if i such resident is engaged in the active_conduct_of_a_trade_or_business in the first-mentioned state other than the business of making or managing investments unless these activities are banking or insurance activities carried on by a bank or investment_company ii the income is connected with or incidental to the trade_or_business in the first-mentioned state and iii the trade_or_business is substantial in relation to the activity in the other state that generated the income article b of the united states-france income and capital_tax convention provides that a taxpayer’s trade_or_business will be deemed substantial in relation to the activity in the other state if for the taxpayer’s preceding_taxable_year each of the following ratios equals at least and the average of the ratios exceeds i the ratio of the value of assets used or held for use in the conduct of the trade_or_business of the resident in the first mentioned-state to the value of assets used or held for use in the conduct of the activity in the other state ii the ratio of the gross_income derived from the conduct of the trade_or_business of the resident in the first mentioned state to the gross_income derived from the conduct of the activity in the other state iii the ratio of payroll expense of the trade_or_business of the resident in the first mentioned state for services performed in that state to the payroll expense of the activity in the other state for services performed in that other state the taxpayer has submitted information under penalties of perjury which establishes it is engaged in the active_conduct_of_a_trade_or_business in france and that the income derived is connected with or incidental to the trade_or_business in france the taxpayer has also submitted information under penalties of perjury which establishes that ratio i equals that ratio ii equals and that ratio iii equals for an average of the three ratios of taxpayer has thus submitted information establishing that it satisfies the test in article b and thus the trade_or_business in france is substantial in relation to the activity in the united_states therefore taxpayer meets the limitation_on_benefits test in article a of the convention pursuant to paragraph a of the enclosed agreement taxpayer's liability for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the convention or another convention will commence date the letter_of_credit required by paragraph a of the enclosed agreement in the amount of dollar_figure must be in effect within days of the date the agreement is finally signed for the commissioner any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by you pursuant to sec_46_4371-1 of the excise_tax regulations may rely upon a copy of this letter and or a copy of the approved closing_agreement as authority that they may consider premiums_paid to you on and after date as exempt under the united states-france income_tax convention from the federal excise_tax this is a ruling and is directed only to the taxpayer named above sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent by any other taxpayer furthermore this ruling does not address the issues of whether taxpayer is an insurance_company or whether premiums_paid to taxpayer are deductible under sec_162 of the internal_revenue_code sincerely ___________________ w edward williams senior technical reviewer branch associate chief_counsel international enclosures copy of approved closing_agreement copy for sec_6110 purposes cc closing_agreement on final_determination covering specific matters under sec_7121 of the internal_revenue_code french insurer or reinsurer or taxpayer tax identification_number and the commissioner of internal revenue make the following closing_agreement whereas under the business profits article article of the united_states - france income and capital_tax treaty signed date and brought into force date and effective for taxable years beginning on or after date the treaty exempts insurance or reinsurance premiums_paid to a resident of france from the federal excise_tax imposed by sec_4371 and sec_4371 et seq of the internal_revenue_code_of_1986 as amended the code only to the extent that the french insurer or reinsurer does not reinsure such risks with a person not entitled to exemption from such tax under the treaty or another whereas sec_3 and dollar_figure of revproc_92_39 1992_1_cb_860 provide that the person required to remit the tax should consider the policy exempt only if prior to filing the return for the taxable_period such person has knowledge that the french insurer or reinsurer has entered into a closing_agreement to be liable as a united_states taxpayer for federal excise_tax due under sec_4371 on premiums from policies reinsured with reinsurers that are not entitled to exemption from the excise_tax under the treaty or any other convention and on premiums_paid or accrued when the french insurer or reinsurer did not qualify under the treaty for exemption from the excise_tax imposed by sec_4371 et seq of the code whereas the french insurer or reinsurer represents that it is and will continue to be eligible for benefits under the treaty and whereas the french insurer or reinsurer wishes to have its policies of insurance or reinsurance considered exempt from tax under the treaty it is hereby determined and agreed that taxpayer shall for purposes of this closing_agreement be liable as a united_states taxpayer for the federal excise_tax due under sec_4371 et seq of the code on premiums from policies reinsured with reinsurers that are not entitled to exemption from the excise_tax under the treaty or any other convention and from policies issued or outstanding when the taxpayer did not qualify under the treaty for exemption from the excise_tax imposed by sec_4371 et seq of the code a returns of federal excise_tax due under and pursuant to this closing_agreement and sec_4371 et seq of the code shall be made by taxpayer or by taxpayer's authorized representative on taxpayer's behalf by filing form_720 quarterly federal excise_tax return for each return_period covered by this closing_agreement b if taxpayer reinsurers in whole or in part a policy of insurance or reinsurance with any person s not entitled to exemption from the excise_tax under the treaty or any other convention or if taxpayer issues or has outstanding a policy or polices when the taxpayer did not qualify under the treaty for exemption from the excise_tax imposed by sec_4371 et seq of the code the tax reportable on the return form_720 shall be computed on the basis of the percentage of such policy reinsured or on the basis of the premium accrued or received during the time period when taxpayer did not qualify for exemption under the treaty for purposes of the preceding sentence taxpayer may consider a reinsurer to be entitled to exemption from the excise_tax under the treaty or another convention if the reinsurer is a party to a closing_agreement with the internal_revenue_service irs or the service under this treaty or another convention or the reinsurer provides evidence that it is a resident_of_the_united_states or of a country with which the united_states has in effect a convention that waives the excise_tax without an explicit anti-conduit clause c forms shall be filed with the director internal_revenue_service center philadelphia pennsylvania u s a d taxpayer or taxpayer’s authorized representative shall make the required federal tax deposits of the federal excise_tax in such manner and at such times as are prescribed by regulations and explained in the instructions for form_720 taxpayer agrees that for purposes of examination of the federal excise_tax liability pursuant to this closing_agreement and for purposes of verifying the taxpayer’s entitlement to benefits under the treaty taxpayer will maintain for a period of six years from the end of each taxable_period to which this closing_agreement applies accounts and records of items of insurance and reinsurance that will be made available upon written request by the irs at the place mutually agreed upon by the service and taxpayer taxpayer will also maintain for six years and make available for inspection records to establish eligibility for treaty benefits taxpayer will be allowed days or other period of time determined as reasonable by the assistant_commissioner international within which to make available its accounts and records if it is determined that there is an underpayment in respect of any excise_tax determined to be due pursuant to this closing_agreement and sec_4371 et seq of the code the irs shall issue a statement of notice_and_demand for the tax due plus any interest and applicable penalties notice of any underpayment shall be sent to the taxpayer at the name and address shown on the form_720 if a form_720 was filed for the period which an underpayment is determined by the irs or otherwise to the taxpayer’s registered address in france payment of all additional_amounts due shall be made in accordance with the terms specified in the statement of notice_and_demand collection of such amounts not paid per notice_and_demand shall be in accordance with paragraph hereof a as security for payment of tax taxpayer shall cause an irrevocable letter_of_credit to be issued by a united_states bank that is a member of the federal reserve system or by a united_states branch or agency of a foreign bank that is on the national association of insurance commissioners list of banks from which letters of credit may be accepted in favor of the irs in the amount of dollar_figure seventy five thousand united_states dollars or such amount as may from time to time be mutually agreed upon by taxpayer and the service such letter_of_credit must be in effect within days of the date that the closing_agreement is signed for the commissioner of internal revenue b such letter_of_credit may be drawn upon after and to the extent that i ii the service issues a statement of notice_and_demand for any_tax due shown on a form_720 original amended or substitute for return that is not paid with such return or any proposed additional excise_tax liability sustained by the irs regional_director_of_appeals having jurisdiction over such matter if the time for filing a protest of such proposed liability has expired provided that the statement of notice_and_demand has been issued as provided in paragraph hereof c if after the conditions in paragraph b hereof have been met the tax interest and any applicable penalties are not paid in accordance with the terms of the statement of notice_and_demand collection of such amounts will be made by resorting to such letter_of_credit to the extent thereof before any levy or proceeding in court for collection is instituted against taxpayer d if such letter_of_credit is drawn upon it must be reinstated to dollar_figure or an amount as may have been agreed upon by the district_director and taxpayer within days after the date drawn upon a solely by reason of the execution by taxpayer and the commissioner of this closing_agreement any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance premiums pursuant to sec_46_4374-1 of the excise_tax regulations may consider premiums_paid to taxpayer after the effective date of this agreement as exempt under the treaty from the federal excise_tax b taxpayer agrees that the commissioner or his or her authorized delegate may disclose taxpayer’s name as an insurer or reinsurer that qualifies for exemption from the excise_tax under the treaty by publication or otherwise a this closing_agreement shall include as an attachment hereto a statement from the competent_authority of france as defined in article of the treaty certifying that taxpayer is a resident of france as defined in article of the treaty and a statement from the taxpayer that the taxpayer is not disqualified from receiving benefits under the treaty by reason of article of the treaty taxpayer shall submit such information in its statement as will establish its entitlement to benefits under the treaty b the statement from the competent_authority of france certifying that the taxpayer is a resident of france shall be effective for a period of three calendar years beginning with the year of receipt taxpayer agrees to renew the certificate of residency every three years and its own certification of eligibility for benefits under the treaty every year on or before the expiration date of the original certificate taxpayer agrees to provide an original and one copy of the re-certification along with a photocopy of this closing_agreement to internal_revenue_service constitution ave n w washington d c u s a attn cc intl taxpayer also agrees to notify the competent_authority of france and the irs of any change that results in its disqualification from receiving treaty benefits a this closing_agreement shall be effective as of date this agreement shall thereafter continue in effect unless terminated as provided in subparagraph b of this paragraph b this agreement may be terminated by either taxpayer or the commissioner by giving the other written notice of the notifying party’s intent to terminate the decision to terminate is solely at the discretion of the party giving such notice this agreement shall be terminated on the last day of the return_period immediately following the return_period within which the written notice of termination is given c taxpayer hereby agrees to file a return form_720 marked final return for the taxable_period within which this agreement terminates pursuant to paragraph b hereof and to furnish a duplicate of such final return to internal_revenue_service constitution ave n w washington d c u s a attn cc intl i d taxpayer agrees that the letter_of_credit issued pursuant to paragraph hereof shall remain in effect for a period of not less than days after the final return has been filed in accordance with subparagraph c hereof or until the examination of taxpayer’s returns is completed and any additional tax due has been paid whichever is later whereas the determinations set forth above are hereby agreed to by said taxpayer now this closing_agreement witnesseth that the said taxpayer and said commissioner of internal revenue hereby mutually agree that the determinations set forth shall be final and conclusive subject however to reopening in the event of fraud malfeasance or misrepresentation of material fact and provided that any change or modification of applicable statutes or tax conventions will render this agreement ineffective to the extent that is dependent upon such statutes or tax conventions in witness whereof the above parties have subscribed their names to these presents in triplicate signed this day of novembre by directeur financier commissioner of internal revenue by associate chief_counsel international dated thi sec_15th day of may by for assistant_commissioner lntemational dated this16th day of may
